Exhibit PricewaterhouseCoopers LLP Chartered Accountants 111 5 Avenue SW, Suite3100 Calgary, Alberta Canada T2P 5L3 Telephone +1 Facsimile +1 Consent of Independent Accountants We hereby consent to the inclusion in this Annual Report on Form 40-F of OPTI Canada Inc. of our audit report dated February 24, 2009, relating to the financial Statements as at December 31, 2008 and December 31, 2007 and for each of the years in the two year period ended December 31, 2008, which appears in this Annual Report on Form 40-F. Chartered
